Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4, 6, and 8 drawn to a CD19 variant comprising at least one amino acid substitution of the amino acid sequence of SEQ ID NO:2, wherein the CD19 variant is more stable than a polypeptide comprising the amino acid sequence of SEQ ID NO: 2. 
Group II, claims 11, 14, 18, 19, 23, 25 27, 32, 33, 34, 35, 37, 39, 41, and 49, drawn to a fusion protein comprising (a) an antibody or scaffold polypeptide, or antigen binding fragment thereof, that binds an antigen, and (b) the CD19 variant of claim 1.
Group III, claims 43, 50-52, drawn to a method of treating a subject having tumor, comprising administering to the subject the fusion protein of claim 11. 
Group IV, claims 45, drawn to a method of identifying a stable CD19 variant, the method comprising: a) obtaining a plurality of CD 19 polypeptides, each CD 19 polypeptide having one or more amino acid substitutions of the amino acid sequence of SEQ ID NO:2; b) determining if a CD19 polypeptide of the plurality is bound by an anti-CD19 antibody or fragment thereof; c) determining if a CD19 polypeptide of the plurality is more resistant to protease cleavage relative to a polypeptide comprising the amino acid sequence of SEQ ID NO:2; and/or d) determining if a CD19 polypeptide of the plurality is more thermally stable relative to a polypeptide comprising the amino acid sequence of SEQ ID NO:2; wherein a CD19 polypeptide is a stable CD 19 variant if the polypeptide (i) is bound by the anti- CD19 antibody or fragment thereof, (ii) is more resistant to protease cleavage relative to the polypeptide comprising the amino acid sequence of SEQ ID NO:2, and/or (iii) is more thermally stable relative to the polypeptide comprising the amino acid sequence of SEQ ID NO:2.
SPECIES ELECTION 
Species Election Group I
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Elect one CD19 variant sequence from claim 6 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the claim 1 is generic. 
Species Election Group II
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Elect one antibody/scaffold polypeptide from claim 14 (scFv, VHH or Type III fibronectin domain): 
If VHH is elected, then must additionally elect a VHH SEQ ID from claim 18, 29 or 25 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the claim 11 is generic. 
Species Election Group III
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Elect one form of fusion protein administered to treat cancer 
Fusion protein of claim 11 (claim 43) 
Cell comprising a lentiviral or retroviral vector comprising a nucleic acid encoding the fusion protein (claim 50) 
Adenoviral vector, AAV vector or chimeric AAVP vector comprising a nucleic acid encoding the fusion protein (claim 51) 
Oncolytic viral vector comprising a nucleic acid encoding the fusion protein (claim 52) 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the claim 43 is generic. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature linking Groups I-IV appears to be the CD19 variants and a fusion antibody that binds to the CD19 variant. However, said technical feature does not constitute a special technical feature in view of De Oliveira et al 2013 (A CD19/Fc fusion protein for detection of anti-CD19 chimeric antigen receptors, Journal of Translational Medicine, Vol 11, 2013) De Oliveira teaches a fusion protein that detects anti-CD19 expression. (Abstract, Background, Methods). Therefore, the technical feature linking the inventions Groups I-IV does not constitute a special technical feature as defined by PCT Rules 13.2, as it does not define a contribution over the prior art. Accordingly, Groups I and IV are not so linked by the same or corresponding technical features to form a single general inventive concept and restriction for examination purposes as indicated is proper. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        




/Laura B Goddard/Primary Examiner, Art Unit 1642